The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is in response to applicant’s correspondence mailed 3/7/2022.  

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-2 and FAM150A in the reply filed on 03/07/2022 is acknowledged.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/07/2022.

Drawings
The drawings are acceptable. 

Claim Objections
Claim 1 is objected to because of the following informalities:  step (c) of claim 1 has incorrect spacing between words.  Appropriate correction is required.

Improper Markush Grouping
Claims 1 is rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim See MPEP § 803.02.
 	Here each species is considered to genes:  FAM150A, GRM6, ZNF540 , ZFP42, ZNF154, RIMS4, PCDHAC1, KHDRBS2, ASCL2 , KCNQ1, PRAC, WNT3A, TRH, FAM78I ZNF671, SLC13A5, and NKX6-2. 
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each gene is a different polynucleotide sequence and CpG site that could be detected is itself located in a separate region of the genome and has its own structure.  The nature of CpG sites and genes is that they are distinct sequences encoding distinct polypeptides.  The genes and their CpG sites recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different nucleotide sequence and alteration that occurs at a different location within distinct genes.  The only structural similarity present is that all detected positions are part of nucleic acid molecules.  The fact that the genes and CpG sites comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with renal cell carcinoma.  For example, the CpG sites within gene FAM150A has a distinct chemical structure as compared to, for example, a CpG site within ASCL2 since the CpG site can only be understood within the context of the 
 Accordingly, while the different genes are asserted to have the property of being indicative of renal cell carcinoma, they do not share a single structural similarity.  In cases where the common structure cannot be the unifying criteria, all alternative must belong to a recognized class of compounds in the art to which the invention pertains.  A recognized class of compounds means there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substitute one for the other, with the expectation that the same intended result would be achieved.  In the instant case there is no expectation from the knowledge in the art that any CpG sites will behave in the same way in the context of the claimed invention.  In the instant case it is not the knowledge in the prior art that establishes a common function of the methylation of the gene being associated with disease, specifically renal cell carcinoma but it is applicant's own data based on the teaching in the specification that the methylation level are associated with the disease.  There is no teaching in the prior art that establishes the members  are associated with renal cell carcinoma.  Therefore it is not clear from their very nature or from the prior art that each of the methylation levels, CpG sites and gene all possess the property of being associated with renal cell carcinoma.
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more and a natural phenomenon.  Claims 1-2 recite abstract ideas that include mental processes.   Claims 1-2 are directed to natural phenomenon.  This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea. 
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to methods.
Step 2A Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes, the claims are directed to law of nature and recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 1, the claims recite the abstract idea of a mental process, the step of determining whether or not the subject is classified into an unfavorable prognosis group according to the DNA methylation level detected in the step (b). Neither the specification or the claims set forth limiting definitions of determining and step (c) is given its broadest reasonable interpretation ton include a step that is accomplished mentally by mentally evaluating data and critical thinking process wherein one mentally compares the methylation level of FAM150A and concludes whether a subject is classified into an unfavorable prognosis group. 

These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  The recitation of generic recitation of detecting a DNA methylation of at least one CpG site of FAM150A does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea.  Additionally the recitation of determining whether or not the subject is classified into an unfavorable prognosis group is a mere instruction to apply the judicial exceptions.  
Claim 2 further limits detecting DNA methylation level by treating genomic DNA with bisulfite.  This limitation does not provide significantly more to the claims outside of the judicial exceptions they encompass conventional techniques as described in the instant specification.  Claim 2 does not recite additional elements that integrate the abstract idea.  
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 1, additional steps of preparing a genomic DNA derived from a kidney tissue of a subject and detecting DNA methylation level of FAM150A is well understood, routine and conventional activities in the art.  The step of preparing genomic DNA from a kidney tissue and detecting DNA methylation level of FAM150A instructs a scientist to use well 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps step using widely used conventional techniques.  


Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated by Ricketts (cited on IDS, Epigenetics, 2012, 7:3, 278-290).
Ricketts teaches genome-wide CpG methylation analysis in renal cell carcinoma. Rickett 
teaches tumor DNA and normal kidney DNA was obtained from kidney samples (see patient DNA sample, pg. 286).  Rickett teaches assaying DNA using Illumina HumanMehtylation27 bead chips, which comprises probes for 27,578 CpG sites.  Ricketts teaches bisulfite modification of DNA was performed prior to assay using bead chips (see Infinium array, pg. 286).   Ricketts inherently teaches detecting methylation level of FAM150A as FAM150A is a probe located on the HumanMethylation27 bead chips.  It is noted that in providing DNA from renal cell carcinoma kidney samples and assaying using HumanMethylation 27 bead chip, Ricketts inherently teaches detecting methylation level of FAM150A and the method of Ricketts is capable of detecting FAM150A methylation at a CpG site as the bead array comprises a probe that encompasses CpG site of FAM150A.  As stated in the MPEP in chapter 2100:
Where the claimed and prior art products are identical or substantially identical in

processes, a prima facie case of either anticipation or obviousness has been established.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO
shows a sound basis for believing that the products of the applicant and the prior art are
the same, the applicant has the burden of showing that they are not.” In re Spada, 911
F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

In the instant case, although Ricketts et al. does not expressly teach detection of FAM150A, the PTO has basis for believing that the DNA isolated from kidney sample comprising renal cell carcinoma using the bead chip of Ricketts is capable of detecting methylation at a CpG site of FAM150A.  
	With regard to the step of determining whether or not the subject is classified into an unfavorable prognosis group according to the DNA methylation detected is a mental step that does not require performing experimental or clinical steps or any other steps that are transformative.  Additionally the step is conditional as the claim recites determining whether or not and therefore classification is not required and the step only requires classifying based on a DNA methylation level and does not require that a specified DNA methylation level is determined and that level classifies the subject as unfavorable. Moreover the final step of determining is not clearly tied to the preamble of the claim since the preamble is drawn to method of detecting unfavorable prognosis of renal cell carcinoma and does not require determining classification of unfavorable prognosis group of any type.   Thus claims 1-2 are not considered to distinguish the claimed invention over the prior art. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10190172. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 would have been anticipated by claims 1-7 of ‘172.  Specifically claim 1 of ‘172 teaches treating genomic DNA prepared from renal tissue of a subject with bisulfite (instant claim 2) and amplification using primers of SEQ ID NO 51 and 52 (primers specific for FAM150A) (claim 2).  Claim 4 further teaches determining RCC of the subject having poor prognosis.  Instant claim 1-2 are generic to all that is recited in claims 1-7.  Claims 1-7 of ‘172 fall entirely in the scope of instant claims 1-2 and anticipate claims 1-2.     

Conclusion
No claims are allowable.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached M-F 11a-3p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571) 272-0731.  
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/SARAE L BAUSCH/Primary Examiner, Art Unit 1634